Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	MITCHELL STEPHEN JOHN (WO 2009086560 , 2009-07-09, G 06 Q 40/04) describes the chart 602 may be read from right to left, with the left side of the chart 602 displaying the most recent forecast data. Data located on the right side of the chart 602 may illustrate the forecast model's earliest forecast period for the selected city/region. Since display 308 receives information from the RTD server 102, the data in the chart 602 is also continuously updated as new model weather forecasts are released. In one example, display 308 may auto-refresh every 60 seconds when the user selects a particular category to view, but may alternatively refresh at any time-period as subsequently designed by the user 108. [0060] Two drop-down menus 604, 606 may also be provided in display 308. Menu 604 allows a user 108 to select a particular city or geographic region to view historic forecasted temperature values related thereto. Menu 606 allows a user 108 to alter the desired time period, or target date, displayed. In one example, menu 606 may allow model forecasts for individual days (out to 15 

	Sri-Jayantha (US 20110307109) describes Forecasting energy utilization is also important. Drastic changes in weather patterns daily and even hourly, 


	
	ZHANG (CN 103440400, 2017-02-08, Y 04 S 10/50) describes the disaster factor of term risk judging method of power system, belonging to the power system reliability and risk analysis field. the method comprises the following steps: from the geographical disaster caused by transmission line of electric power system fault distribution area (such as lightning, damage, bird and other areas); and 
	A disaster considering factors of term risk judging method of power system, the power system generating set, a power transmission line, transformer element; all bus in a power system is a "node". defining Tst and Ted as initial period power system for assessing the risk of the check time, power system for assessing the risk of time length is Ted-Tst;, wherein, comprising the following steps: 1) from the geographic division for transmission line of electric power system fault has an effect of disaster. establishing a corresponding relationship of the transmission line and the transmission line into a plurality of line segments according to the corresponding relation between the line and calculating in the disaster area in line segments in a disaster occurs and does not occur under the condition of conditional fault probability; 2) according to the weather forecast information obtaining each disaster probability, and determining the conditional fault 

	YU (CN 110689184, 2020-01-14, G 06 N 3/084) describes prediction of the traffic center, especially a method for deep learning for rail cross-flow prediction; it comprises the following steps: pre-S1 data, S2 training neural network, S3 .
Allowable Subject Matter
2.	Claims 1-20 are allowed.

Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computer-implemented method providing improvements in agricultural science by optimizing precipitation forecasting practices, the method comprising: modifying the weather model based on the contemporary weather data by generating, 

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of 
One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause: modifying the weather model based on the contemporary weather data, by generating, using the weather model, expected weather data for the field at the recent time; determining an output difference between the expected field data and the contemporary weather data; adjusting the weather model to converge toward the contemporary weather data; using the adjusted weather model, generating one or more weather forecasts. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been 

Claims 12-20 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 5, 2021